Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 03/06/2020.
             Claims 1-13 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 03/06/2020  has been considered (see form-1449, MPEP 609).
Priority
Applicant’s claim of foreign priority on Israel application 254433 filed 09/11/2017, under 35 U.S.C. 119(a)-(d) or (f) is acknowledged.

Drawings
The drawings filed on 03/06/2020 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-13.
 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-3, 5 and 7-13 are rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2015/0356114, hereinafter Smith), in view of Zou et al. (US Patent 10,983908, hereinafter Zou).
As per as claim 1, Smith discloses:
A method for dynamically storing files/data (Smith, e.g., [abstract], [0004], [0021-0022]), comprising:
 	a. acquiring the file/data by an initial random Virtual Machine (rVM) (Smith, e.g., [0004], [0028], [0032], “…receiving first data file…”);
 	b. shredding the file/data to a plurality of segments (Smith, e.g., [0004], [0021], “…The first data is then segmented so as to form a plurality of first data segments…”);
 	c. wrapping, in a standalone state, each of the remaining segments with a unique code comprised of at least one or more destination storage locations, a pointer to a following segment in the file/data, and a timer (Smith, e.g., [0021-0022], “…data ciphers used to encrypt the data segments, data sizes of the data segments and/or access to the data segments…”) and [0055-0056], discloser timer);
 	d. autonomously and independently roaming each segment to the destination storage location appearing in its unique code (Smith, e.g., [0071-0072], “…data file attributes for a data file are to be changed synchronously or asynchronously… dynamically varying the location within the computer network where the segmentation and/or transformations of data files takes place…automatically…to update or change…complete control over the time…” and [0055-0056], disclose synchronization); and

 	e. periodically, according to the timer, continuously roaming segments between storage locations until receiving a request for retrieving of the dynamically stored file/data (Smith, e.g., [0071-0072] and [0079-0080], “… transforming a new attribute; and/or changing the physical storage locations of the second data segments. In some scenarios, at least one of a first attribute and a second different attribute is transformed each time the physical location is changed for a respective one of the second data segments. Alternatively or additionally, at least one of the first and second attributes is periodically re-transformed in accordance with a transformation algorithm which is different than at least one transformation algorithm used in a previous transformation thereof. The transformation algorithms used to transform the first and second attributes may be synchronously or asynchronously changed during operation of the network…”).
	Smith disclose acquiring/receiving the file/data Machine (rVM) (Smith, e.g., [0004], [0028], [0032]), but to make records clearer regarding to the language of “acquiring the file/data by an initial random Virtual Machine (rVM)”.
	However Zou, in an analogous art, discloses “acquiring the file/data by an initial random Virtual Machine (rVM)” (Zou, e.g., [col. 3, lines 22-35], “…a garbage collection method for data protection in virtual machine file systems…backup management process that coordinates or manages the backup of data from one or more data sources to storage devices…”) and further see figs. 2A-2B, associating with texts description, [col. Col. 6, lines 1-64], “…VMs have normal access and programming control over the data file system…perform only read/write operations…”). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Zou and Smith to implementing a garbage collection for data protection in virtual machine file system to backup/synchronize data from source to target to archiving faster, more efficient backup and recovery (Zou, e.g., [col. 3-4], lines 24-20]).

As per as claim 2, the combination of Zou and Smith disclose:
A method according to claim 1, wherein the initial rVM is allocated by a Software as a Service (SAAS) upon receiving a user's request for a file/data to be dynamically stored (Zou, e.g., [col. 4, lines 8-50], “… provided to users such as backup server SaaS (Software as a Service)…transmit/store data specifies minimum resource allocations…”).

As per as claim 3,  the combination of Zou and Smith disclose:
 A method according to claim 1, wherein at least two predefined segments possess relative portion of an address of a secure target rVM for future Software as a Service (SAAS) allocation in order to retrieve the dynamically stored file/data (Smith, e.g., [0024-0025], “dynamically selected and changed over time in accordance with a pre-defined algorithm…”) and further see [0032-0034] disclose predefine segments relate of address of a secure target) and (Zou, e.g., [col. 4, lines 8-50] for software as a service).

As per as claim 5, the combination of Zou and Smith disclose:
A method according to claim 2, wherein the SAAS resides on a virtual machine (VM) (Zou, e.g., [col. 4, lines 8-50]).

As per as claim 7, the combination of Zou and Smith disclose:
A method according to claim 1, wherein while segments roam between storage locations, no two segments reside at a single storage location (Zou, e.g., fig. 2B, associating with texts description, [col. 6-7, lines 64-25], “…The file system is also optimized for deduplication, such that if files have identical data segments, the file system keeps only one copy to save disk space, and metadata is used to map a file with its data segments…”).

As per as claim 8, the combination of Zou and Smith disclose:
A method according to claim 1, wherein one segment of the file/data is stored on the local user's system (Smith, e.g., fig. 1, associating with texts description, [0024], [0026-0027]).

As per as claim 9, the combination of Zou and Smith disclose:
A method according to claim 1, wherein the unique code further comprises pointers pointing to the adjacent segments as was originally arranged in the file/data before shredding (Zou, e.g., fig. 2B, associating with texts description, [col. 6-7, lines 63-15], “… pointer to indicate to which file a given data segment belongs…”).

As per as claim 10, the combination of Zou and Smith disclose:
A method according to claim 1, wherein the segments are backed up periodically (Smith, e.g., [0055-0057] synchronize/backup base on time intervals).

As per  as claim 11, the combination of Zou and Smith disclose:
A method according to claim 10, wherein identical copies of segments are saved on storage locations before they roam to their respective next storage locations; and wherein the identical copies comprise an algorithm allowing them to self-destruct (Zou, e.g., fig. 2B, associating with texts description, [col. 6-7, lines 64-25]).

As per as claim 12, the combination of Zou and Smith disclose:
A method according to claim 1, wherein the initial rVM acquires the file/data by creating a secure tunnel to a computerized system of the user (Zou, e.g., [col. 3, lines 22-35], “…data protection in virtual machine file systems…backup management process that coordinates or manages the backup of data from one or more data sources to storage devices…”) and further see figs. 2A-2B, associating with texts description, [col. Col. 6, lines 1-64]).

As per as claim 13, the combination of Zou and Smith disclose:
A method according to claim 1, further comprising auto-terminating the initial rVM (Zou, e.g., figs. 2A-2B, associating with texts description,  [col. 3, lines 22-35], and [col. Col. 6, lines 1-64]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Smith et al. (US PGPUB 2015/0356114, hereinafter Smith), in view of Zou et al. (US Patent 10,983908, hereinafter Zou) and further in view of Resch et al. (US PGPUB 2013/0086642, hereinafter Resch).
As per as claim 6, the combination of Zou and Smith disclose: 
A method according to claim 1, wherein shredding of the file/data is performed according to Shamir's Secret Sharing algorithm.
	The combination of Zou and Smith disclose segmenting/divide file into a plurality of segments (Smith, e.g., [abstract], [0020-0022]), but do not explicitly disclose “performed according to Shamir’s Secret Sharing algorithm”.
	However Resch, in an analogous art, discloses “performed according to Shamir’s Secret Sharing algorithm” (Resch, e.g., [0095] and [0118], “…encodes access information package B utilizing the Shamir secret sharing algorithm to produce the encoded shares set) . Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Resch, Zou and Smith to reproduce the non-validated access information package to archiving produce at least one set of encrypted share slices and store the at lest one set of encrypted share slices in a dispersed storage network memory (Resch, e.g., [0095-0098).

Allowable Subject Matter
The  prior art does not teach the combination of  “a. periodically inquiring the SAAS by each segment, according to the timer of the unique code of each segment, whether a request for the file/data has been received;
b. validating the identity and credentials of a user;
c. receiving at the SAAS a request for the file/data from the user;
d. obtaining, by the SAAS, the secure target rVM address by retrieving the relative portions of the address from each of the at least two segments;
e. creating, by the SAAS the secure target rVM and validating its secureness;
f. terminating the connection of the SAAS with the target rVM;
g. autonomously swarming all of the relevant file/data segments to the pre-defined target rVM;
h. reconsolidating, by the target rVM, all of the segments and rebuilding the original file/data according to the pointers in the unique code of each segment;
i. establishing, by the target rVM, a secure tunnel to the computerized system of the user, performing post identity validation and retrieving the predefined one of the segments which is locally stored on the user’s system; and
j. granting, by the target rVM relevant access level to the user on a remote connection.".  Per the instant office action, claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to dynamically storing files at random network locations.

a.	Ayyar et al. (US PGPUB 2019/0073520, hereafter Ayyar); “Identification of Individuals in a Digital File Media Analysis Techniques” disclose divides the digital file into a set of segments and detects a face of an unidentified individual by apply a detection algorithm to each segment. 
Ayyar further teaches software as a service (SaaS) ([0113].
Ayyar also teaches synchronize file between storage [0028]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163